Citation Nr: 0913275	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
December 7, 2005, for a 70 percent disabling evaluation of 
PTSD.

2.  Entitlement to an increased evaluation in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD), 
effective prior to December 7, 2005 (or in light of a grant 
of an earlier effective date, prior to such date).  

3.  Entitlement to an increased evaluation in excess of 70 
percent disabling for PTSD, effective as of December 7, 2005 
(or in light of a grant of an earlier effective date, as of 
such date). 


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1969, and served in Vietnam from November 30, 1966, to 
December 3, 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2005, September 2006, January 2007, and 
August 2008 rating decisions of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, Regional Office (RO), 
which inter alia granted an increased evaluation of 70 
percent disabling for service-connected PTSD, effective 
December 7, 2005; and denied entitlement to a total 
disability rating based on individual unemployability (TDIU), 
respectively.  The Veteran disagreed with the amount of the 
increased evaluation, the effective date of the increased 
evaluation, and the denial of a grant of TDIU; and 
subsequently perfected an appeal.

In an August 2008 rating decision, the RO granted a TDIU, 
effective December 7, 2005, to July 17, 2008.  And, as 
further discussed below, the Board has granted a 100 percent 
evaluation for PTSD effective July 18, 2008.  Thus, the issue 
of entitlement to a TDIU is no longer on appeal as 
essentially the benefit on appeal has been granted.  

The Veteran filed an increased evaluation claim on May 4, 
2005.  In an August 2005 rating decision, the RO denied an 
increased evaluation in excess of 30 percent disabling 
because there was no evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  In a September 2006 rating decision, the RO granted 
an increased evaluation of 50 percent disabling, effective 
March 22, 2006, stating the effective date was "the date of 
[the Veteran's] claim."  In an August 2008 rating decision, 
the RO granted an increased evaluation of 70 percent 
disabling, effective December 7, 2005.  The Veteran disagreed 
with the amount of the evaluation for his PTSD and the 
earlier effective date of the grant of an increased 
evaluation.  Although the RO granted an increased evaluation 
in excess of 30 percent disabling, a 70 percent disabling 
evaluation is less than the maximum available evaluation; 
thus, the issue of entitlement to an increased evaluation for 
PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the issue of entitlement to an increased 
evaluation for the Veteran's service-connected PTSD and an 
earlier effective date are as captioned above.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for his 
service-connected PTSD disability was submitted on May 4, 
2005.  The Veteran's entitlement to an increased evaluation 
in excess of 30 percent disabling did not arise until July 
18, 2005.  The evidence does not demonstrate that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation, nor in the one-year period preceding 
the date that entitlement arose.     

2.  Prior to July 18, 2005, the Veteran's service-connected 
PTSD was manifested by undescribed occasional auditory and 
occasional hallucinations, impaired impulse control, 
flashbacks and nightmares, mistrust of the government and the 
military, hypervigilance, undescribed intrusive thoughts, and 
a Global Assessment of Functioning (GAF) score of 50.  There 
was no evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

3.  From July 18, 2005, to July 16, 2008, the Veteran's 
service-connected PTSD was manifested by such symptoms as 
social isolation, mistrust, memory loss, irritability, anger, 
depression, helplessness, hypervigilance, insomnia, and a GAF 
score ranging from 43 to 50.  There was no evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

4.  Resolving any doubt in the Veteran's favor, for the 
period beginning on July 17, 2008, the Veteran's service-
connected PTSD is manifested by total occupational and social 
impairment, due to such symptoms as an urge to self-harm; 
socially isolative behavior and detachment; severe traumatic 
guilt about experience in Vietnam; insomnia and disturbed 
sleep patterns; decreased energy; helplessness and 
depression; intrusive thoughts; extreme anxiety; delusional 
thinking including extreme mistrust of others; as well as 
recurring traumatic thoughts and flashbacks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of July 
18, 2005, but not earlier, for the grant of a 70 percent 
disabling evaluation for the Veteran's PTSD disability has 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  Prior to July 18, 2005, the criteria for an increased 
disability evaluation in excess of 30 percent for service-
connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008); Francisco v. Brown, 7 Vet. App. 55 (1994).   

3.  From July 18, 2005, to July 16, 2008, the criteria for an 
increased disability evaluation in excess of 70 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008); Francisco v. Brown, 7 Vet. App. 
55 (1994). 

4.  Beginning July 17, 2008, the criteria for a 100 percent 
disability evaluation for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2008); Francisco v. 
Brown, 7 Vet. App. 55 (1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Early Effective Date Claim

The Veteran contends that he is entitled to a 70 percent 
evaluation for his service-connected lumbar spine disability 
prior to December 7, 2005.  The United States Court of 
Appeals of the Federal Circuit has held that once an 
underlying claim is granted, further notice as to downstream 
issues, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's 
notice obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Nonetheless, 
in August 2006 and October 2006 attachments to notice 
letters, the RO specifically provided the Veteran with 
information concerning the assignment of effective dates.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, VA and private treatment records, VA PTSD 
Examination Reports, and statements submitted by or on behalf 
of the Veteran.  All identified and available treatment 
records have been secured.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Evaluation Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in June 
2005 and November 2007 letters.  These letters informed the 
Veteran of what evidence was required to substantiate his 
service connection and increased rating claims, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In August 2006 and October 2006 attachments to notice 
letters, the RO advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.    
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was 
provided to the Veteran in a May 2008 Vasquez-Flores notice 
letter. 

As noted, VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sough, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This duty includes assisting with the procurement of 
relevant records, including pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As discussed above, this duty 
has been fulfilled.

Merits of the Claims

Earlier Effective Date Claim

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2008).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an increase in compensation shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1). 

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  
Thus, if the increase occurred more than one year prior to 
the claim, the increase is effective the date of the claim.  
If the increase occurred after the date of the claim, the 
effective date is the date of the increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1), (2); Dalton v. 
Nicholson, 21 Vet. App.23, 31-32 (2007); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998)   

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

Here, the Veteran filed a claim for an increased evaluation 
in excess of 30 percent disabling on May 4, 2005.  However, 
the Veteran's entitlement to an increased evaluation did not 
arise until either July 18, 2005, or December 7, 2005, when 
the Veteran underwent a VA PTSD examination and emergency 
care for his PTSD at the Memphis VAMC, respectively.  
Resolving any doubt in the Veteran's favor, the Board finds 
that the Veteran is entitled to an earlier effective date for 
the 70 percent disabling evaluation for his service-connected 
PTSD, effective July 18, 2005.  

As noted, the law pertaining to the assignment of effective 
dates for increased evaluations requires that the effective 
date of an increase in compensation shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, unless there is a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(1), (2).  
Further, When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.    

The evidence of record reveals that the Veteran underwent a 
VA PTSD Examination in July 2005.  The examiner noted that 
the Veteran suffered from nightmares, guilt, hypervigilance, 
irritability, hopeless and helplessness about everything, low 
concentration, social isolation and detachment, insomnia, and 
flashbacks and intrusive thoughts about Vietnam on a daily 
basis.  The July 2005 examiner noted that the Veteran's 
symptoms seem unchanged based on the prior medical evidence 
of record (see March 2001 VA PTSD Examination Report 
(unspecified thoughts, occasional auditory and visual 
hallucinations, and some symptoms of depression, were 
present)).  However, the examiner stated that the Veteran 
"suffers from moderate impairment in social functioning 
secondary to PTSD," and comparison of the symptoms noted in 
the March 2001 VA PTSD Examination Report with symptoms noted 
in the July 2005 VA PTSD Examination Report indicate that the 
Veteran's symptoms changed and/or worsened in July 2005 and 
continued to worsen in December 2005.  See December 2005 
Emergency Room Nursing Note; December 2005 Psychiatric Note 
(assessment of PTSD and a GAF score of 35 to 40 for worsening 
symptoms).  

Thus, resolving any doubt in the Veteran's favor, an earlier 
effective date of July 18, 2005, is granted for the 70 
percent disabling evaluation of PTSD.  Further, upon review 
of the evidence of record, the degree of disability to 
warrant an increased evaluation in excess of 30 percent 
disabling for PTSD was not ascertainable within the one-year 
period prior to May 4, 2005, or prior to July 18, 2005.  As 
such, an earlier effective of July 18, 2005, the date 
entitlement arose, for the grant of a 70 percent evaluation 
for PTSD, is warranted.  

In sum, the Veteran's claim for an increased evaluation was 
submitted on May 4, 2005.  The Veteran's entitlement to an 
increased evaluation did not arise until July 18, 2005, per 
the medical evidence of record.  Further, the evidence does 
not demonstrate that a factually ascertainable increase in 
disability occurred during the 
one-year period preceding the date of receipt of the claim 
for increased compensation. 

Based upon these facts, the Board finds that an earlier 
effective date of July 18, 2005, for the grant of a 70 
percent evaluation for the Veteran's service-connected PTSD 
disability is warranted.   

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  Id.  See also Cathell v. 
Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)"). 

In this case, the Board notes that in light of the Board's 
grant of an effective date of July 18, 2005, for a 70 percent 
disabling evaluation for PTSD, the issues are as discussed 
below.

Increased Evaluation in Excess of 30 percent Disabling Prior 
to July 18, 2005 

As noted, the Veteran served in Vietnam from November 30, 
1966, to December 3, 1967.  His DD-214 indicates that he was 
a combat engineer.  His service personnel records include 
notation that he served on numerous combat operations while 
serving in Vietnam.  The Veteran submitted a claim for 
service connection for PTSD in March 1988; he reported 
experiencing such symptoms as frequent flashbacks, anger 
issues, problems sleeping, and avoidance. The Veteran's type-
written statement regarding his in-service stressors, 
received in September 2000, recounted numerous combat 
operations in which the Veteran's unit ("C" company, 3rd 
Engineer Battalion) was "hit by enemy fire."  The Veteran 
was service-connected for his PTSD disability in October 
2003, and was assigned a 30 percent rating effective 
September 2000, date which was subsequently changed to 
December 1998.  

In May 2005, the Veteran requested a reevaluation of his 
service-connected PTSD because he believed that the 
disability had "grown more adverse."  See Veteran's Type-
Written Statement, received May 2005.  
Evidence relevant to the severity of the Veteran's PTSD 
includes a March 2001 VA PTSD Examination Report, in which 
the Veteran reported such symptoms as undescribed occasional 
auditory and occasional hallucinations, impaired impulse 
control, flashbacks and nightmares, mistrust of the 
government and the military, hypervigilance, and undescribed 
intrusive thoughts.  The examiner noted that the Veteran was 
had appropriate appearance and hygiene, his thought process 
was appropriate and judgment was not impaired, speech and 
communication was normal, and behavior was appropriate.  The 
examiner noted no homicidal or suicidal ideation, obsessive 
rituals, or panic attacks.  The March 2001 examiner assessed 
PTSD with a GAF score of 50.  Such evidence more closely 
approximates the criteria for a 30 percent disabling 
evaluation of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.    

The Board also considered private treatment records from Dr. 
W.W.W. and Whitehaven Southwest Mental Health Center in 
Memphis, Tennessee dated July 1998 to November 1998.  
However, such records merely reveal the Veteran's symptoms 
before he was service-connected for PTSD and fail to show the 
degree of disability to warrant an increased evaluation in 
excess of 30 percent disabling for PTSD.  

Thus, the evidence of record prior to July 18, 2005, does not 
reveal any evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; to 
warrant an increased evaluation in excess of 30 percent 
disabling.      

Increased Evaluation in Excess of 70 Percent Disabling from 
July 18, 2005, to July 16, 2008

On review, the Board finds that the evidence of record from 
the above period does not show total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name; to warrant a 100 percent disabling evaluation for 
the Veteran's service-connected PTSD.

Review of the Veteran's claims file reveals that he underwent 
another VA PTSD examination in July 2005.  The examiner noted 
that the Veteran suffered from nightmares, guilt, 
hypervigilance, irritability, hopeless and helplessness about 
everything, low concentration, social isolation and 
detachment, insomnia, and flashbacks and intrusive thoughts 
about Vietnam on a daily basis. The examiner also noted that 
the Veteran was had appropriate appearance and hygiene, his 
thought process was appropriate and judgment was not 
impaired, and speech and communication was normal.  The 
Veteran had no suicidal ideation, no delusions, and no 
obsessional rituals.  The Veteran was diagnosed with chronic 
PTSD, and a GAF score of 50.  

The July 2005 examiner also noted that the Veteran's symptoms 
seem unchanged based on the prior medical evidence of record 
(see March 2001 VA PTSD Examination Report (unspecified 
thoughts, occasional auditory and visual hallucinations, and 
some symptoms of depression, were present)).  However, the 
examiner stated that the Veteran "suffers from moderate 
impairment in social functioning secondary to PTSD," and 
comparison of the symptoms noted in the March 2001 VA PTSD 
Examination Report with the symptoms noted in the July 2005 
VA PTSD Examination Report indicate that the Veteran's 
symptoms changed and/or worsened in the subsequent 
examination.  


In December 2005, the Veteran sought treatment at the 
emergency room in the Memphis VAMC for complaints of 
"fighting" in his sleep.  See December 2005 Emergency Room 
Nursing Note.  In a December 2005 Psychiatric Note, the 
Veteran had symptoms of nightmares and fighting in his sleep.  
He was assessed with PTSD and a GAF score of 35 to 40.  The 
Board notes that the Veteran received an increased evaluation 
of 70 percent disabling based on this evidence.  See  August 
2008 Rating Decision.      

From January 2006 to October 2007, the Veteran was counseled 
during one-on-one sessions at the Memphis VAMC.  The Veteran 
reported symptoms of intrusive memories, helplessness, 
restlessness, social isolation, tension, irritability, 
mistrust, anxiety, paranoia, decreased energy, low appetite, 
and lack of sleep.  See February 2006, March 2006, April 
2006, May 2006, January 2007, April 2007, May 2007, July 
2007, October 2007 Psychiatry Notes, Memphis VAMC.  The 
psychiatrist (Dr. N.V.B.) noted that the Veteran was alert 
and oriented; speech was normal; the Veteran was not 
psychotic, manic, and had no suicidal or homicidal ideation, 
but did have an intense mistrust of others.  He was diagnosed 
with PTSD, and a GAF score ranging from 43-45.  In a December 
2007 Opinion Letter from Dr. N.V.B., the psychiatrist 
indicated that the Veteran "suffers from a high level of 
mistrust and paranoid delusions," and opined that "because 
of the severity and chronicity of [his] illness, [he] is 
totally and permanently disabled and unemployable."  See 
also May 2008 Opinion Letter from Dr. N.V.B. 

Based on the above evidence of record, the Veteran's PTSD 
disability more closely approximates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The evidence of record from July 18, 2005, to July 16, 2008, 
does not show total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name; to 
warrant an increased evaluation in excess of 70 percent for 
such period.      

Increased Evaluation in Excess of 70 percent Disabling 
Beginning July 17, 2008   

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a total (100 percent) 
disability evaluation for PTSD, beginning July 17, 2008.  

Evidence relevant to the severity of the Veteran's PTSD 
includes a July 2008 VA PTSD Examination Report.  The July 
2008 examiner reviewed the claims file and noted the 
Veteran's psychiatric treatment history.  The Veteran 
reported intrusive thoughts and flashbacks of combat events 
from Vietnam, helplessness and depression, isolation and 
social detachment, distrust, feeling tense, irritability, 
anger, difficulty concentrating, insomnia and disturbed 
sleep, low energy, suicidal thoughts but no homicidal 
thoughts, and panic attacks characterized by nervousness and 
disorientation.  The Veteran reported no social relationships 
and no defined leisure activities or pursuits.  The examiner 
noted that the Veteran was alert, cooperative, and oriented 
to person, place, and time, and hygiene was noted as clean.  
The examiner also noted that the Veteran "took deep breathes 
to relax and often put his hand on his chest to denote 
anxiety," and he "wore the weariness of his life on his 
face."  The examiner indicated that the Veteran had a 
distrust of others at a "delusional level," and that his 
"energy level is so low that it takes him most of the day 
just to accomplish activities of daily living," which 
"leave no time or energy for activities that provide 
pleasure or for occupational tasks."  The examiner opined 
that the Veteran had total occupational and social impairment 
due to PTSD because of "extreme lack of trust of others," 
lack of "concentration because of intrusive thoughts and 
flashbacks," "low energy level," and "severe sleep 
disturbance caused by PTSD."  The diagnosis was chronic and 
severe PTSD, and a GAF score of 45. 

Based on the above evidence, the Veteran's service-connected 
PTSD is manifested by total occupational and social 
impairment, due to such symptoms as an urge to self-harm; 
socially isolative behavior and detachment; severe traumatic 
guilt about experience in Vietnam; insomnia and disturbed 
sleep patterns; decreased energy; helplessness and 
depression; intrusive thoughts; extreme anxiety; delusional 
thinking including extreme mistrust of others; as well as 
recurring traumatic thoughts and flashbacks, which warrants a 
total compensation evaluation.  

Further, the Veteran's GAF scores, during the appeal period, 
ranged from 35-50, which is indicative of serious (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994); see also Cathell v. 
Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

Conclusion      

The Board must also address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's PTSD disability presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The evidence of record reveals 
that the Veteran is unemployed and disabled due to two 
automobile accidents rendering him a paraplegic.  He had 
psychological hospitalization at the Memphis VAMC in 
February1988 for alcohol dependence.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

In sum, the preponderance of the evidence is against the 
Veteran's claim for increased evaluation claims in excess of 
30 percent disabling prior to July 18, 2005, and in excess of 
70 percent disabling from July 18, 2005, to July 16, 2008, 
and the benefit-of-the-doubt does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, the 
preponderance of the evidence is in the Veteran's favor 
regarding his increased evaluation claim, beginning July 17, 
2008.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  As such, the Veteran is entitled to a total 
disabling evaluation for his service-connected PTSD, 
beginning July 17, 2008.    


ORDER

Entitlement to an effective date of July 18, 2005, but not 
earlier, for a 70 percent disabling evaluation of PTSD, is 
warranted.

Prior to July 18, 2005, entitlement to an increased 
evaluation in excess of 30 percent disabling for PTSD, is 
denied.   

For the period from July 18, 2005, to July 16, 2008, 
entitlement to an increased evaluation in excess of 70 
percent disabling for PTSD, is denied.   

For the period beginning July 17, 2008, entitlement to an 
increased 100 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.   


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


